         Case 1:18-cr-00390-PAE Document 463 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       18 Cr. 390-14 (PAE)
                        -v-
                                                                             ORDER
LOUIS BROWN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed the parties’ briefing on the pending petition for compassionate

release filed by defendant Louis Brown. The Court has determined that the petition is

meritorious. The Court expects to grant that petition in an order to be filed, likely next week.

The Court is, however, concerned that a clear plan has not yet been proposed to assure Mr.

Brown’s safe housing upon his release from prison. While it is urgent that Mr. Brown be

released from FCI Danbury, where he is at risk of contracting COVID, the Court, in the interests

of Mr. Brown’s health and safety, is not comfortable ordering Mr. Brown’s release without a

coherent plan in place as to where he will and can safely reside. The Court therefore directs

defense counsel and the Probation Department forthwith to confer with the goal of developing a

solution to this problem. A status letter from defense counsel, ideally setting forth a clearly

delineated such plan, is due by the close of business Tuesday, June 16, 2020.

       SO ORDERED.

                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: June 10, 2020
       New York, New York
